

EXHIBIT 10(e)


BANCORPSOUTH, INC.
 
LONG-TERM EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT


This Long-Term Equity Incentive Plan Restricted Stock Agreement (the
“Agreement”) is made and entered into effective as of ______________, 2013, by
and between BancorpSouth, Inc. (the “Company”) and ____________________________
(the “Employee”) in connection with the grant of common stock subject to
restrictions (“Restricted Stock”) under the BancorpSouth, Inc. Long-Term Equity
Incentive Plan, as amended (the “Plan”). Except as otherwise provided herein,
the terms that are defined in the Plan shall have the same meanings when used in
this Agreement.


1.  
Award. The Company has awarded to Employee Restricted Stock that is subject to
the terms and conditions contained herein and in the Plan.



 
(a)
Restricted Stock. The Company awards to Employee _______________ shares of
Restricted Stock, subject to adjustment as provided in Article VIII of the Plan.
The Employee’s rights in the Restricted Stock will become vested in accordance
with this Agreement.



 
(b)
Issuance of Restricted Stock. This Award is conditioned on the terms and
conditions contained in this Agreement and that are specified in the Plan.



 
(c)
Plan Incorporated. Employee acknowledges receipt of a copy of the Plan and
agrees that this award of Restricted Stock shall be subject to all of the terms
and conditions set forth in the Plan, including future amendments thereto, if
any, which are hereby incorporated herein by reference as a part of this
Agreement.



2.  
Restricted Stock.  Employee hereby agrees to accept the Restricted Stock when
issued and agrees with respect thereto as follows:



 
(a)
Vesting Conditions. The Restricted Stock shall be subject to forfeiture until
the Employee’s rights have become vested as follows:



 Date
Number of Shares Vested

__________, 201__
_______ Shares



 
(b)
Change in Control. Notwithstanding anything herein to the contrary, 50% of the
unvested shares of Restricted Stock awarded hereunder shall become fully vested
(and the restrictions on such Restricted Stock shall lapse) upon the occurrence
of a Change in Control, and any remaining unvested Restricted Stock awarded
hereunder shall vest pro rata in accordance with Paragraph 2(a); provided,
however, if the Employee’s employment is terminated for any reason other than
Cause (as hereinafter defined) or is terminated or constructively terminated for
Good Reason (as hereinafter defined) at any time following a Change in Control
but before all shares of Restricted Stock awarded hereunder have vested, all
unvested shares of Restricted Stock awarded hereunder shall immediately become
fully vested (and the restrictions on such Restricted Stock shall lapse).



For purposes of this Agreement, a termination of the Employee’s employment for
“Cause” means a termination of employment on account of any of the incidents
described below. Termination for Cause is further conditioned on the Company
providing written notice to the Employee of its intent to terminate within 90
days of the date that the Cause event has occurred or is initiated and the
Executive does not materially cure such condition within 30 days after receiving
such notice.
 
 
 
 

--------------------------------------------------------------------------------

 
 


 
(1)
The Employee has engaged in an act of misconduct or dishonesty that is injurious
to the Company;



 
(2)
The Employee has engaged in an act of fraud, embezzlement, theft, or any other
crime of moral turpitude (without necessity of formal criminal proceedings being
initiated);



 
(3)
The Employee has willfully violated a material Company policy or procedure;



 
(4)
The Employee has been suspended and/or temporarily prohibited from participating
in the conduct of the Company’s affairs by a notice served under section 8(e)(3)
or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C. §§1818(e)(3) and
(g)(1)) or other law or regulation; or



 
(5)
Any material breach of this Agreement by the Employee.



The existence of Cause shall be determined in good faith by the Board of
Directors of the Company or the Committee. The Company shall have sole
discretion in making its determination that an event constituting Cause has
occurred; provided, however, that such determination must be made in a
reasonable and good faith manner.


 
For purposes of this Agreement, a termination or constructive termination of
employment for “Good Reason” means the occurrence of one or more of the events
described below, provided that such event is not initiated by the Employee or
with the Employee’s consent.



 
(i)
A decrease of 5% or more in the aggregate amount of the Employee’s base salary,
target annual bonus and incentive compensation opportunity;



 
(ii)
A material diminution in the Employee’s authority, duties or responsibilities;



 
(iii)
A relocation of the Employee’s principal place of employment by 50 miles or
more; or



 
(iv)
Any material breach of this Agreement by the Company or the failure of any
successor to assume this Agreement on and after a Change in Control.



 
 (c)
Forfeiture. Upon the termination of Employee’s employment by the Company for any
reason, Employee shall immediately and automatically, for no consideration,
forfeit and surrender to the Company all unvested Restricted Stock; provided,
however, that if the Employee’s employment is terminated by reason of death or
Disability, any remaining unvested Restricted Stock covered by this Award shall
vest on a pro rata basis, such that the number of shares of Restricted Stock
vesting shall equal the number of unvested shares of Restricted Stock awarded
hereunder multiplied by a fraction, the numerator of which is the number of full
calendar months between the date of grant of this Award and the date of the
Employee’s death or Disability and the denominator of which is the number of
full calendar months between the date of grant of this Award and the date on
which all shares of Restricted Stock are scheduled to vest pursuant to Paragraph
2(a). For purposes of this Agreement, “Disability” means total disability as
determined pursuant to the Company’s long term disability plan or, if no such
plan shall be in effect, as defined under Section 22(e)(3) of the Internal
Revenue Code of 1986, as amended.



 
(d)
Dispute Resolution. If there exists a dispute between Employee and the Company
or the Committee as to the satisfaction of the vesting conditions set forth in
Paragraph 2(a) or the terms and conditions of this Award, the Restricted Stock
awarded hereunder shall remain subject to the restrictions herein until the
resolution of such dispute, except that any dividends that are payable to the
holders of record of the Company’s common stock as of a date during the period
of such dispute shall:

 
 
 
2

--------------------------------------------------------------------------------

 
 

 
 
(1)
to the extent to which such dividends would have been payable to Employee on the
Restricted Stock awarded hereunder, be held by the Company as part of its
general funds, and shall be paid to or for the account of Employee only upon,
and in the event of, a resolution of such dispute in a manner favorable to
Employee, and then only with respect to such of the Restricted Stock as to which
such resolution shall be so favorable, and



 
(2)
be retained by the Company in the event of a resolution of such dispute in a
manner unfavorable to Employee only with respect to such of the Restricted Stock
as to which such resolution shall be so unfavorable.



 
(e)
Delivery of Shares. Prior to vesting, the shares of Restricted Stock awarded
under this Agreement will be evidenced by book-entry registration by the Company
or the Company’s transfer agent referring to the terms, conditions and
restrictions applicable to such shares. As soon as practicable after the
applicable vesting date, except as otherwise provided in Paragraph 2(b) (with
respect to vesting upon a Change in Control), the Restricted Stock will cease to
be classified as restricted for purposes of this Agreement, and certificate(s)
or a book-entry confirmation for such number of shares shall be delivered to
Employee or, in the case of the Employee’s death, to his or her beneficiary.



3.  
Status as Employee. For purposes of this Agreement, Employee shall be considered
to be in the employment of the Company as long as Employee remains an employee
of the Company or its Affiliates or any successor corporation or other legal
entity. Any question as to whether and when there has been a termination of such
employment shall be determined by the Committee in its sole discretion, and its
determination shall be final.



4.  
No Effect on Capital Structure. This Award shall not affect the right of the
Company or any Affiliate to reclassify, recapitalize or otherwise change its
capital or debt structure or to merge, consolidate, convey any or all of its
assets, dissolve, liquidate, windup, or otherwise reorganize.



5.  
Committee’s Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering, any of the powers, rights or authority vested in the
Committee pursuant to the terms of the Plan, including, without limitation, the
Committee’s rights to make certain determinations and elections with respect to
the Restricted Stock.



6.  
Binding Effect. The provisions of the Plan and the terms and conditions of this
Agreement shall, in accordance with their terms, be binding upon, and inure to
the benefit of Employee’s estate and the executors, administrators, or trustees
thereof, heirs and legatees, and any receiver, trustee in bankruptcy, or
representative of creditors of Employee. This Agreement shall be binding upon
and inure to the benefit of any successors to or assigns of the Company.



7.  
Agreement Subject to Plan. This Agreement is subject to the Plan.  In the event
of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.



8.  
Amendment.     Any modification of this Agreement will be effective only if it
is in writing and signed by a duly authorized officer of the Company and
Employee, except to the extent such modification occurs pursuant to a proper
amendment of the Plan.

 
9.  
Notice. Whenever any notice is required or permitted hereunder, such notice must
be in writing and personally delivered or sent by mail, a national overnight
courier service or electronically in a manner that is approved by the Company.
Any notice required or permitted to be delivered hereunder shall be deemed to be
delivered on the date on which it is personally delivered, or, whether actually
received or not, on the third business day after it is deposited in the United
States mail, certified or registered, postage prepaid, addressed to the person
who is to receive it at the address identified in this Paragraph 9. The Company
or Employee may change, by written notice to the other, the address specified
for receiving notices. Notices delivered to the Company shall be addressed as
follows:

 
 
3

--------------------------------------------------------------------------------

 
BancorpSouth, Inc.
Attn: Cathy Freeman
One Mississippi Plaza
Tupelo, Mississippi 38804
Facsimile: (662) 680-2006
 
Notices to the Employee shall be hand delivered to the Employee on the premises
of the Company or its Affiliates, or mailed to the last address shown on the
records of the Company.


10.  
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of Mississippi.





[Signature Page Follows]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the date first above written.




                                                  BANCORPSOUTH, INC.
 
                                                  By:
______________________________
                                                  Name:______________________________
                                                  Title:______________________________
 





                                                  EMPLOYEE:
 
 
                                                 By:
_______________________________
                                                
Name:______________________________
 











